Citation Nr: 1038857	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  06-34 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for disabilities of the 
hips and pelvis, claimed as due to service-connected 
disabilities.

2.  Entitlement to an increased rating for divided left Achilles 
tendon, currently evaluated at 10 percent.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel




INTRODUCTION

The Veteran served on active duty from January 1982 to January 
1992.

This matter comes to the Board of Veterans' Appeals (Board) from 
a January 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement was 
filed in February 2005, a statement of the case was issued in 
September 2006, and a substantive appeal was received in November 
2006.

The issue of service connection for disabilities of the hips and 
pelvis is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if further 
action is required.


FINDINGS OF FACT

In March 2008, prior to the promulgation of a decision in the 
appeal, the Veteran withdrew the appeal of entitlement to an 
increased rating for divided left Achilles tendon.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been met 
with respect to the issue of entitlement to an increased rating 
for divided left Achilles tendon.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn on 
the record at a hearing, appeal withdrawals must be in writing.  
38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or 
by his authorized representative.  38 C.F.R. § 20.204.

In this case, the Veteran withdrew his appeal of entitlement to 
an increased rating for divided left Achilles tendon in a 
statement received in March 2008.  Thus, there remain no 
allegations of errors of fact or law for appellate consideration 
with respect to this issue.  Accordingly, the Board does not have 
jurisdiction to review the appeal on this matter, and the issue 
of entitlement to an increased rating for divided left Achilles 
tendon is dismissed.


ORDER

Entitlement to an increased rating for divided left Achilles 
tendon is dismissed.


REMAND

The Veteran asserts that he has disabilities of the hips and 
pelvis due to his service-connected disabilities.  Service 
connection is in effect for degenerative disc disease of the 
cervical spine; divided left Achilles' tendon; degenerative disc 
disease of the lumbar spine; and, chondromalacia patella, left 
knee.  In August 2004, the Veteran underwent a VA examination and 
the examiner diagnosed mild degenerative joint disease of the 
hips.  The examiner opined that his degenerative joint disease of 
the hips was not secondary to his other service-connected 
problems.  The examiner stated that his lumbosacral spine 
abnormalities would not be expected to cause arthritis of the hip 
nor would an Achilles tendon rupture.  The examiner, however, did 
not provide an opinion with regard to aggravation, and did not 
consider the other service-connected disabilities, namely his 
cervical spine disability and left knee disability.  The Veteran 
should be afforded another VA examination to determine the 
etiology of his degenerative joint disease of the hips, to 
include whether such disabilities are due to or aggravated by any 
of his service-connected disabilities.  38 C.F.R. § 3.310 (2009).  

In light of this matter being remanded, updated VA treatment 
records should be obtained from the Birmingham VA Medical Center 
(VAMC) for the period September 27, 2009 to the present.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

The RO should ensure that the Veteran receives proper notice 
pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
Proper notice that notifies him of the evidence and information 
necessary to support his claim must be issued to the Veteran.  
Along with ensuring proper VCAA notice pertaining to his claim, 
VA is also instructed to provide proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  VA should inform the Veteran 
that a disability rating and an effective date will be assigned 
if service connection is granted, and such notice should also 
include an explanation as to the type of evidence that is needed 
to establish a disability rating and an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure compliance with all 
notice and assistance requirements set forth in 
the VCAA and its implementing regulations, to 
include advising the Veteran of the evidence 
necessary to substantiate his claim of service 
connection, as well as what evidence he is to 
provide and what evidence VA will attempt to 
obtain in accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Such notice should 
include advising the Veteran that lay evidence 
may be submitted in support of the claim of 
service connection, consisting of statements 
provided by any person or persons who has 
knowledge of facts or circumstances pertaining to 
the Veteran's bilateral hip disability.  The 
notice should also include an explanation as to 
the information or evidence needed to establish a 
disability rating and an effective date, as 
outlined by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should obtain updated treatment 
records from the Birmingham VAMC for the period 
September 27, 2009, to the present.

3.  Schedule the Veteran for a VA examination to 
determine the nature and etiology of his 
bilateral hip disability.  All necessary tests 
and studies should be performed and all findings 
must be reported in detail.  The claims folder 
must be made available to the examiner for review 
in conjunction with the examination.  After 
reviewing the claims file and examining the 
Veteran, the examiner should opine as to the 
following:

a.	Please identify all disabilities 
associated with the hips and pelvis;

b.	Is any disability of the hips and/or 
pelvis at least as likely as not (a 50 
percent or higher degree of 
probability) proximately due to the 
Veteran's service-connected 
disabilities, to include his 
degenerative disc disease of the 
cervical spine, degenerative disc 
disease of the lumbar spine, divided 
left Achilles' tendon, or 
chondromalacia patella, left knee?  

c.	If not, has a hip and/or pelvis 
disability at least as likely as not 
(a 50 percent or higher degree of 
probability) undergone a permanent and 
measurable increase in severity due to 
the Veteran's service-connected 
disabilities, to include his 
degenerative disc disease of the 
cervical spine, degenerative disc 
disease of the lumbar spine, divided 
left Achilles' tendon, or 
chondromalacia patella, left knee?  

A complete detailed rationale is requested for 
each opinion that is rendered.

4.  After completion of the above, the RO should 
review the expanded record and readjudicate the 
issue of entitlement to service connection for 
bilateral hip and pelvis disability pursuant to 
38 C.F.R. § 3.310.  If the benefit sought is not 
granted in full, the Veteran and his 
representative should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  Thereafter, 
the case should be returned to the Board for 
appellate review.

No action is required of the Veteran until she is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of her claim.  
38 C.F.R. § 3.655.  The Veteran and his representative have the 
right to submit additional evidence and argument on the matter 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


